Citation Nr: 0906516	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  05-14 325	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to 
December 1972.  He died in October 2001.  The appellant is 
his surviving spouse (widow)  She appealed to the Board of 
Veterans' Appeals (Board) from an April 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island, which denied her cause-of-
death claim.  The RO confirmed the denial in January 2004.

The appellant-widow testified a video conference hearing in 
support of her claim in August 2006 before the undersigned 
Veterans Law Judge.  

Chairman's Memorandum 01-06-24, dated in September 2006, 
directed that the processing of claims for compensation based 
on exposure to herbicides affected by the United States Court 
of Appeals for Veterans Claims (Court) decision in 
Haas v. Nicholson, 20 Vet. App. 256 (2006), be temporarily 
stayed pending an appeal of that decision.  Specifically, the 
stay was applicable in those cases where a claim for service 
connection - including for cause of death, was based on 
exposure to herbicides (Agent Orange) and the only evidence 
of exposure was the receipt of the Vietnam Service Medal 
(VSM) or service on a vessel off the shore of Vietnam.  The 
Board wrote to the appellant in February 2007 to inform her 
of this temporary stay, pending a resolution of the Haas 
appeal.

The stay on processing these claims was lifted by way of 
Chairman's Memorandum 01-09-03, dated in January 2009.  The 
lifting of the stay was predicated on a decision by the 
United States Court of Appeals of the Federal Circuit in 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 
77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  The Federal 
Circuit reversed the Court's holding regarding the validity 
of 38 C.F.R. § 3.307(a)(6)(iii).


FINDINGS OF FACT

1.  The Veteran's certificate of death lists the immediate 
cause of his death as a myocardial infarction (i.e., heart 
attack) due to diabetes and hypertension.  

2.  The Veteran set foot on the landmass of the Republic of 
Vietnam while serving aboard the USS Boston.  

3.  The terminal diabetes is a condition that VA presumes was 
the result of exposure to herbicides in Vietnam for Veterans, 
as here, which had qualifying service there during the 
Vietnam era.  


CONCLUSION OF LAW

The Veteran's death is at least partly due to a condition, 
diabetes, presumed to have been incurred in service and, 
therefore, service connected.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Board has considered the appellant's claim mindful of the 
duty-to-notify-
and-assist requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  But given the favorable 
outcome of her appeal, the Board need not discuss whether 
there has been compliance with the VCAA because, even were 
the Board to assume for the sake of argument there has not 
been, no conceivable prejudice to her could result.  
In other words, even this worst possible scenario still 
ultimately would be inconsequential and, therefore, at most 
harmless error.  See 38 C.F.R. § 20.1102.  The RO will be 
responsible for addressing any VCAA notice defect when 
effectuating the award, including concerning the downstream 
effective date of the grant.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Service Connection for the Cause of the Veteran's Death

The appellant asserts the Veteran served aboard the USS 
Boston (DD-681), and that his ship docked in Da Nang harbor 
in the Republic of Vietnam.  She says he left the ship and 
set foot on the land mass of Vietnam and, therefore, was 
entitled to the presumption that he was exposed to 
herbicides, in turn meaning his type II diabetes mellitus 
should have been service connected.  Having carefully 
considered the claim in light of the  record and the 
applicable law, the Board will grant the benefit sought under 
the "benefit-of-the-doubt" rule, which provides that where 
there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the claimant is to 
prevail upon the issue.  Ashley v. Brown, 6  Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
either incurred or aggravated by his military service, 
or which was proximately due to or the result of a service-
connected condition, was either a principal or contributory 
cause of death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. 
§§ 3.303, 3.310, 3.312.

A disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
or aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).  

It is recognized there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated regardless of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

The Veteran died in October 2001.  At the time of his death, 
he did not have any adjudicated service-connected 
disabilities.  But the appellant-widow contends that his 
terminal type II diabetes mellitus should be presumptively 
service connected because he was exposed to herbicides when 
he went ashore in the Republic of Vietnam.  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 
C.F.R. 
§ 3.307(a)(6).  Type II diabetes mellitus is associated with 
herbicide exposure for the purposes of this presumption.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  The 
Veteran's medical records confirm he had type II diabetes 
mellitus, and his death certificate lists diabetes as one of 
the causes of his death.  

As it has been established the Veteran had type II diabetes 
mellitus, and that his death was at least partly due to this 
condition, the determinative issue is whether he served in 
the Republic of Vietnam in accordance with VA regulations to 
have the type qualifying service for presumptive service 
connection of his fatal diabetes.  

The Veteran served aboard a vessel in the coastal waters of 
Vietnam and he received the VSM.  The governing law provides 
that a "[V]eteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service." 38 U.S.C.A. §  1116(f) (West 2002).  
Generally, service in the Republic of Vietnam is interpreted 
as requiring service on the landmass of Vietnam.  Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  However, VA has 
interpreted its regulations to also mean that a Veteran who 
served in the inland waterways (i.e., a river, as claimed in 
this case) also served in the Republic of Vietnam.  66 
Fed.Reg. 23, 166 (May 8, 2001) (final rule); 69 Fed. Reg. 44, 
614, 44,620 (July 27, 2004) (proposed rule).  



The Veteran's service personnel records show he served aboard 
the USS Boston (DD-681) from May 1968 to November 1969.  In 
October 2003, the U. S. Armed Services Center for Unit 
Records Research (CURR), now known as the U.S. Army and Joint 
Services Records Research Center (JSRRC), responded to a 
records request from the RO.  The JSRRC provided command 
histories of the USS Boston, which show this ship docked in 
Da Nang harbor in September 1969 while the Veteran was 
serving aboard the vessel.  The command history does not 
state whether the Veteran left the ship and went ashore in 
Vietnam.  

In April 2003, a RO employee spoke on the telephone with R. 
S., the Veteran's shipmate, who served with him aboard the 
USS Boston.  R. S. stated he remembered serving with an 
engineer named "Hitman," who he observed travel to the 
shore of Vietnam to work on ship's business, while the USS 
Boston was anchored in Da Nang harbor.  

In June 2005, J. T., another one of the Veteran's shipmates, 
stated the Veteran was a pipefitter in his division, and that 
the USS Boston was present in Da Nang harbor while the 
Veteran served aboard her.  J. T. believed the Veteran was 
part of the crew that was deployed to the Combat Zone.  

The Board finds the statements from the Veteran's former 
shipmates to be credible, and in the case of R. S., who 
observed the Veteran leaving the USS Boston to go to the 
landmass of Vietnam, the evidence is strongly in favor of the 
appellant's claim.  There is no evidence in the Veteran's 
service personnel records contradicting these statements from 
the Veteran's former shipmates.  So resolving this doubt in 
the appellant's favor, the Board finds that the Veteran left 
the USS Boston and went ashore in Vietnam while the ship was 
in Da Nang harbor.  Therefore, the Veteran set foot in 
Vietnam during the Vietnam Era and is entitled to the 
presumption of exposure to herbicides.  38 U.S.C.A. 
§ 1116(a)(1), (2); 38 C.F.R. § 3.307(a)(6), 3.309(e).  See 
also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert 
denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

It thus follows that the Veteran's type II diabetes mellitus 
is presumed to have been caused by his exposure to herbicides 
in the Republic of Vietnam, absent evidence to the contrary, 
which there is none.  And inasmuch as this condition was a 
material factor in his death, there is sufficient evidence 
supportive of the claim to grant service connection for the 
cause of his death.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


ORDER

The claim for service connection for the cause of the 
Veteran's death is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


